DETAILED ACTION
The amendment filed on December 16, 2021 has been entered. 
Claim 6, 15 and 17-19 are cancelled, claims 1-5, 7-14 and 16 are pending, and claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Applicants are reminded to include proper claim identifiers, for example claim 8 is incorrect.  See 37 CFR 1.121 (c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLellan (GB 2552956) in view of Holzhauer et al. (2020/0222959).
	MacLellan (Figures 1-2) discloses a multilayer heat exchanger device 10 comprising:
	a stack of plates 12 arranged to provide multiple fluid flow paths (page 1, lines 9-14) separated by the plates 12;
wherein at least some of the plates 12 are pin fin plates that each have an array of pins 14  extending from the pin fin plate into the fluid flow paths; and
	wherein each pin 14 comprises an inner end integrally formed with the pin fin plate 12, a mid-point along a longitudinal axis of the pin 14, an outer end to be bonded to an adjacent plate 12 (page 10, lines 1-3); 

	Holzhauer et al. (Figures 7 and 11) discloses a heat exchanger device comprising:
	a pin fin plate 3 having an array of pins 4” (Figure 11) extending outwards from the pin fin plate 3 into a fluid flow path, wherein each pin 4” comprises an inner end integrally formed with the pin fin plate 3, a mid-point along a longitudinal axis of the pin 4”, and an outer end 12, and wherein the cross sectional area of the pin 4” at the outer end 12 is larger than the cross sectional area at the mid-point for the purpose of achieving a desired heat transfer and/or pressure drop.  Note Holzhauer et al. discloses the embodiment of Figure 11 is an obvious variant of the embodiment of Figure 10, which is similar to Figures 1 and 3 (pin 14b) of Dewar et al..
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in MacLellan the cross sectional area of the pin at the outer end is larger than the cross sectional area at the mid-point for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Holzhauer et al..  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)
	Regarding claim 2, MacLellan (page 9, lines 31-32) discloses the array of pins 14 is distributed across the plate 12 in a grid pattern.
Regarding claim 3, MacLellan (page 9, lines 31-32) discloses stacking identical plates 12, wherein the array of pins 14 have the same distribution across each plate 12 within the stack of plates 12.

Regarding claim 5, Figure 11 of Holzhauer et al. discloses the cross sectional area of the outer end 12 is larger than the cross sectional area of the inner end.
	Regarding claim 7, Figure 11 of Holzhauer et al. discloses any change in cross sectional area is linear along the longitudinal axis of the pin 4”. 
Regarding claim 9, in the combination of references, the single pin fin plate 3 of Holzhauer et al. would be bonded to adjacent plates of a stack of plates 12 of MacLellan, such that the outer ends 12 of the pins 4” are bonded to the adjacent plate.   The recitation of “by brazing” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, MacLellan (page 10, lines 1-3) discloses brazing.
	Regarding claims 11-13, MacLellan (page 4, lines 9-17) discloses a range of the width and the spacing between the pins 14 meeting the claim limitations.
Regarding claims 14-15, Figure 11 (as permissibly gleaned from the drawing) of Holzhauer et al. discloses the increase in cross sectional area from the minimum point to the outer end 12 is about 6%
Regarding claim 16, as best understood, the specific increase in cross sectional area from the minimum point to the outer end is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the increase in .

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLellan (GB 2552956) in view of Holzhauer et al. (2020/0222959) as applied to claim(s) 1-5, 7, 9 and 11-16 above, and further in view of Besant et al. (8,616,269).
The combined teachings of MacLellan and Holzhauer et al. lacks the pins 14 have a width in the range 0.5 to 5 mm.
	Besant et al. (Figure 3A) discloses a multilayer heat exchanger device comprising:
a stack of plates 61, 63 arranged to provide multiple fluid flow paths separated by the plates 61, 63, wherein at least some of the plates 61, 63 are pin fin plates that each have an array of pins 65, 67, 69 extending from the pin fin plate 61, 63, and wherein the pins 65, 67, 69 have a width in the range 0.1 to 10 mm (column 4, lines 50-52) for the purpose of achieving a desired heat transfer and/or pressure drop.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of MacLellan and Holzhauer et al. the pins having a width in the range 0.1 to 10 mm for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Besant et al..

	Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,

The ground of rejection should have read,
“Claim(s) 1-5, 7, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewar et al. (5,655,600) in view of Holzhauer et al. (2020/0222959).”
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of the claim cancellation and amendments.
Applicant's arguments have been fully considered and are persuasive.
The rejections in view of Dewar et al. (5,655,600) are withdrawn.
Applicant’s arguments have been considered but are moot in view of the the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763